EXAMINER’S COMMENT 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 3/11/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Application No. 16/182,019 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

/JIANYE WU/Primary Examiner, Art Unit 2462